United States Court of Appeals
                     For the First Circuit


No. 13-2046

                       ANTONIO D. MOURA,

                          Petitioner,

                               v.

      ERIC H. HOLDER, JR., United States Attorney General,

                          Respondent.


               PETITION FOR REVIEW FROM AN ORDER
              OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                       Lynch, Chief Judge,
              Torruella and Lipez, Circuit Judges.


     William P. Joyce and Joyce & Associates P.C. on brief for
petitioner.
     Joanna L. Watson, Trial Attorney, Office of Immigration
Litigation, Civil Division, Stuart F. Delery, Assistant Attorney
General, Civil Division, and Ernesto H. Molina, Jr., Assistant
Director, Office of Immigration Litigation, on brief for
respondent.



                         July 14, 2014
             LYNCH, Chief Judge. On September 2, 2011, an Immigration

Judge ("IJ") denied Antonio D. Moura's application for asylum,

withholding of removal, and protection under the Convention Against

Torture   ("CAT").      The   Board    of   Immigration   Appeals   ("BIA")

dismissed Moura's appeal from the IJ's decision on July 22, 2013.

Moura petitions for review of the BIA's decision, contesting only

its denial of his withholding of removal claim.              The basis for

Moura's claim that his family was entitled to avoid removal was the

threats   made   by   his   daughter's      former   boyfriend.     The   BIA

disagreed.     We deny the petition.

                                      I.

             Moura, a native and citizen of Brazil, came to the United

States on September 5, 2000.1     The Department of Homeland Security

initiated removal proceedings against him on February 18, 2009,

charging him as unlawfully present in the United States.              See 8

U.S.C. § 1182(a)(6)(A)(i). Moura conceded removability and applied

for several forms of relief, including withholding of removal.             As

to that claim, Moura alleged that he feared persecution in Brazil

because his daughter's ex-boyfriend had persecuted him due to his

membership in either one of two social groups: (1) the immediate

family of his daughter, Elizandra Moura (Elizandra), or (2) people




     1
        Moura testified before an IJ that he arrived in Orlando,
Florida in September 2000 on a visa. The record does not provide
other details as to Moura's arrival in the United States.

                                      -2-
who help Brazilian women escape "violent relationships where they

are viewed as property of their significant others."

          Moura testified at a merits hearing before an IJ on

September 2, 2011.    The IJ found him generally credible save as to

his testimony on a key point.    We describe the relevant testimony

and evidence.

          In 1993 Moura's daughter Elizandra, then sixteen, started

dating nineteen-year-old Nelton Silva De Oliveira (Silva).    Moura

disapproved of the relationship because he had heard that Silva was

a drug dealer.   He encouraged Elizandra to break-up with Silva.

She eventually did.

          After Elizandra ended her relationship with Silva in

1996, Silva started to follow Elizandra and threatened to kill her.

As a result, Moura began taking Elizandra to and from school to

protect her from Silva.       Moura also reported Silva's threats

against Elizandra to the local police. A translated statement from

a local police officer submitted as evidence said Moura had told

the police in 1996 that Silva had threatened to murder his daughter

out of jealousy. The police officer's statement explained that the

police could not issue a criminal complaint against Silva without

a statement from Elizandra, the victim.     Moura testified that he

told Elizandra that she had to personally report Silva to the

police but that she refused, out of fear.




                                 -3-
          In   addition   to   verbal   threats,   Silva   twice   forced

Elizandra to ride on a motorcycle with him, saying "if she could

not belong to him, she would not belong to anyone else, and that

her father's death was already predicted."       On one of those forced

rides, Silva caused an accident that broke Elizandra's leg.          Local

police took a statement from Elizandra with regard to the accident

but she did not report the previous death threats.

          Moura   testified     that    Silva   first   threatened     him

personally in 1996, saying that "if he could not marry [Elizandra],

[Moura] wold wake up dead with [his] mouth full of insects." Moura

testified that Silva also said: "if he could not get married and

have [Elizandra] with him always or forever, she would not belong

to anyone else. . . .     And if I tried to do something to separate

them, for sure he would kill me."        Moura could not remember the

number of times Silva had threatened him but clarified that the

"several threats" he had received were always by telephone.          Silva

had also called Moura's wife and told her she should prepare to

become a widow.

          In July 1997, Moura moved to Goiana, a town six hours

away from the family's hometown, to find a new home for the family

where they would be free from Silva.      His family later joined him.

          Moura testified that as soon as he had moved, Silva

called to say he was going to kill him.     About six months after the

move, two men stabbed him in the stomach as he was leaving the


                                  -4-
store where he worked.   The attack happened very quickly, and he

did not see who the attackers were.       Nor did the attackers say

anything to him.   Moura reported the incident to the police; they

said that they were unable to locate the perpetrators.         Moura

believes Silva was responsible for the attack, but could not state

reasons to support his belief.

          After the attack in Goiana, Moura moved to another

neighborhood with his family.    Moura said that between 1997 and

2000, a three year period, no one in his family had any personal

contact with Silva, although Silva had called his wife and left

threatening messages for him during this period.

          Moura came to the United States in September 2000 because

a friend gave him financial support for the journey and told him

his family could live a peaceful life in the United States.

Moura's wife joined Moura in the United States a couple of months

later, as did Elizandra and her husband, whom Elizandra had married

in October 2000.

          Although it had been over a decade since Moura had any

contact with Silva, Moura testified that he feared Silva would kill

him if he returned to Brazil because Silva's criminal record, which

was also submitted as evidence, indicated that Silva was still

involved in criminal activities.2      Moura had also been told from


     2
        Silva's criminal record shows he has been prosecuted and
convicted of several crimes. Moura also testified that Silva had
been to jail many times.

                                 -5-
friends in Brazil that Silva asked about his whereabouts and had

vowed to "destroy[]" him.

              The IJ issued an oral opinion after he had listened to

Moura's testimony and reviewed the record evidence.               The IJ found

Moura to be credible except for Moura's testimony that Silva was

responsible for the stabbing he had suffered in Goiana.                The IJ

found there was no evidence, only conjecture, to substantiate that

suspicion.

              The IJ denied Moura's withholding of removal application

and granted him voluntary departure.           Moura had not shown he was a

victim of past persecution on account of a statutorily protected

ground.       There was no nexus between Silva's actions and threats

against Moura and a protected ground.            Rather, the IJ found that

Silva       was   motivated   by   his    "possessiveness"   of    Elizandra,

reasoning:

              It is quite clear that [Silva] had a personal
              dispute    against   [Elizandra]    and   the
              [petitioner].     The purpose of [Silva's]
              harming [Elizandra] and threatening [Moura]
              was not to punish either one of them for a
              belief or characteristic which they had which
              he sought to overcome, but merely to satisfy
              his own possessiveness.        He repeatedly
              maintained that if he could not have
              [Elizandra], then no one would.

(emphasis added).        Moura also had not established a well-founded

fear of future persecution.3


        3
       The IJ's denial of Moura's asylum and CAT claims are not at
issue here.

                                         -6-
          Moura appealed to the BIA.         On July 22, 2013, the BIA

dismissed the appeal, agreeing with the IJ that Silva's threats

were not on account of a protected ground but rather "motivated by

revenge and a personal dispute with [Moura] because [Moura's]

daughter wanted to cease her relationship with [Silva]."           The BIA

concluded that the law does not authorize withholding based on an

applicant's "[f]ear of retribution over personal matters," and

Moura had not shown he had suffered past persecution on account of

a protected ground.

          The BIA also agreed with the IJ that Moura had not

established a well-founded fear of future persecution.            The BIA

explained, "[Moura] departed Brazil in 2000.        There is no evidence

in the record that [Silva] continues to hold any animosity against

[Moura] or that he will seek to hurt the respondent upon his return

to Brazil."

          In addition, the BIA, citing Rebenko v. Holder, 693 F.3d

87 (1st Cir. 2012), determined that Moura's withholding claim

failed because "the record does not indicate that the Brazilian

government would not assist or protect [Moura] from [Silva]."          See

id. at 92 ("[V]iolence by private citizens . . ., absent proof that

the government is unwilling or unable to address it, is not

persecution." (second alteration in original) (quoting Butt v.

Keisler, 506 F.3d 86, 92 (1st Cir. 2007)) (internal quotation marks

omitted)).    The   BIA   reinstated   the   IJ's   grant   of   voluntary


                                 -7-
departure for a period of sixty days.               The petition for review

followed.

                                         II.

             "Where the BIA has deferred to or adopted the IJ's

reasoning, we review the IJ's decision, as supplemented by the

BIA."    Sam v. Holder, 752 F.3d 97, 99 (1st Cir. 2014).             "We uphold

the     BIA's    findings    if   they    are   'supported   by     reasonable,

substantial, and probative evidence on the record considered as a

whole.'"        Budiono v. Mukasey, 548 F.3d 44, 48 (1st Cir. 2008)

(quoting Sharari v. Gonzales, 407 F.3d 467, 473 (1st Cir. 2005)).

We    will   not   reverse   factual     findings   unless   "any   reasonable

adjudicator would be compelled to conclude the contrary." Restrepo

v. Holder, 676 F.3d 10, 16 (1st Cir. 2012) (quoting Lin v.

Gonzales, 503 F.3d 4, 7 (1st Cir. 2007)) (internal quotation marks

omitted).

             To qualify for withholding of removal, the applicant must

show by a clear probability that he will be persecuted on account

of a protected ground upon repatriation. Rotinsulu v. Mukasey, 515

F.3d 68, 71 (1st Cir. 2008).             Moura does not dispute that, as a

matter of law, harm resulting from a personal dispute or personal

antagonism is not a basis for withholding of removal.               See id. at

73 (citing the "well-settled rule that withholding of removal

cannot be premised on what is essentially a personal dispute");

Silva v. Ashcroft, 394 F.3d 1, 6 (1st Cir. 2005); Romilus v.


                                         -8-
Ashcroft, 385 F.3d 1, 6 (1st Cir. 2004) ("The [Immigration and

Nationality Act] is not intended to protect aliens from violence

based on personal animosity.").         Rather, Moura contests the BIA's

factual findings.       Moura argues that Silva threatened him because:

(1) he was part of Elizandra's nuclear family; and (2) he was a

member of a social group defined as those who help Brazilian women

escape    violent     relationships.         He    argues     the    BIA   erred   in

concluding that Silva was motivated by jealousy and possessiveness

of Elizandra, a personal matter, and not due to any immutable

characteristics of the petitioner.

               Here, ample evidence supports the BIA's finding.               First,

the threats were explicit as to Silva's motive, given Moura's

testimony that Silva had threatened to kill him "if he could not

marry [Elizandra]," and had repeatedly said that Elizandra would

not belong to anyone but him.          Relatedly, Silva's threats against

Moura    did    not   start   until   after       Elizandra    had    ended   their

relationship.         In addition, the statement of the local police

force, submitted as evidence, said Moura had complained that Silva

had threatened to murder his daughter out of "jealousy."

               Moura has not pointed to any record evidence that would

compel a different conclusion.4              We will not disturb the BIA's


     4
        If anything, Moura has mischaracterized the evidence. He
states that Silva "targeted anyone who sought to keep Elizandra
away from him," including Moura, Moura's wife, and Elizandra
herself.   The evidence is, however, that Silva threatened only
Moura and Elizandra. Silva's phone calls to Moura's wife conveyed

                                       -9-
finding that Moura feared harm resulting from a personal dispute,

and so he has not suffered past persecution on account of a

protected ground.5   See Costa v. Holder, 733 F.3d 13, 17 (1st Cir.

2013) (upholding BIA's findings where substantial evidence showed

risk petitioner faced was personal and not due to membership in a

particular social group); see also Rotinsulu, 515 F.3d at 73

(holding that withholding of removal claim fails where petitioner's

evidence suggests alleged harm arose from a personal dispute

between petitioner and his former lover's family).

          Nor has Moura cast doubt on the BIA's conclusion that he

has failed to establish a well-founded fear of future persecution.

Not only has Moura not shown any nexus to a protected ground, but

also there is scant evidence that Silva still intends to harm him.

The last time Silva contacted Moura directly was in 1997.   Moura's

unsubstantiated statements that family members in Brazil have said

Silva occasionally inquires about him and has promised to destroy




death threats against Moura and were not direct threats against his
wife.
      As to Moura's claim that Silva targeted him because he was
part of Elizandra's nuclear family, Moura points to no record
evidence that Silva targeted either of Elizandra's two sisters,
also members of that alleged social group.
     5
        Even if Moura convinced us that Silva's motivation was on
the basis of a protected ground, he would still have to show that
the evidence compels a finding that the Brazilian government is
unwilling or unable to address the violence he faces from a private
citizen. See Rebenko, 693 F.3d at 92.

                                -10-
him do not undermine the BIA's finding of a lack of evidence as to

Silva's continued animosity toward Moura many years later.

          Because the lack of nexus between Silva's conduct and a

protected ground is fatal to Moura's withholding of removal claim,

see Mayorga-Vidal v. Holder, 675 F.3d 9, 19 & n.5 (1st Cir. 2012),

we need not address Moura's other claims of error or whether Moura

has satisfied his burden of proof as to the other elements of

withholding of removal.

                              III.

          For the reasons stated, the petition for review is

denied.




                              -11-